

ASSET PURCHASE AGREEMENT


 
THIS ASSET PURCHASE AGREEMENT ("Agreement") is entered into effective as of
December 1, 2005, by, and among, Kleenair Systems, Inc., a Nevada corporation
("KAIR"), on the one hand, and Innovay, Inc., a California corporation (“INNO”),
and its shareholders (“Stockholders”), on the other hand.
 
R E C I T A L S


A.
INNO wishes to sell, and KAIR wishes to acquire, all of the Assets of INNO (as
defined below) in exchange for KAIR’s issuance to INNO of an aggregate of
Eighteen Million Nine Hundred Eighty-Three Thousand Nine Hundred Seventy-Six
(18,983,976) Post-Split restricted shares of the common stock of KAIR ($.001 par
value per share), representing approximately Sixty Percent (“60%”) of the issued
and outstanding shares ("Post Split") at Closing (the "KAIR Common Stock"),
subject to and upon the terms and conditions set forth herein.

 
B.
INNO has authorized capital stock consisting of 1,000,000 shares of Common Stock
of which 57,471 shares of Common Stock of INNO are issued and outstanding and
owned by the Stockholders as of the date of this Agreement. Exhibit “1” attached
hereto sets forth the number of shares owned by each of the Stockholders.

 
C.
At the Closing of this Asset Purchase Agreement as defined below, INNO will
transfer to KAIR all of its assets and liabilities. Each of the assets is set
forth on Exhibit “2” and each of the liabilities is set forth on Exhibit “3.”.

 
D.
KAIR has authorized capital stock consisting of 100,000,000 shares of KAIR
Common Stock, of which approximately 63,000,000 shares are issued and
outstanding as of the date of this Agreement (Pre-Split) and upon effecting a
1:5 reverse split there will be approximately 12,655,984 shares issued and
outstanding (the "Reverse Split") and increasing the number of authorized shares
to 200,000,000 shares. KAIR also has authorized shares of preferred stock.
However, as of the date of this Agreement, none of the preferred stock is issued
and outstanding.

 
E.
After the delivery of 18,983,976 shares of KAIR common stock on closing, there
will be approximately 31,639,960 shares of KAIR Common Stock issued and
outstanding, of which 18,983,976 KAIR Shares of the issued and outstanding KAIR
Common Stock, will be owned by INNO. Although KAIR shall have no liability or
responsibility in connection therewith, INNO currently intends to distribute the
KAIR Common Stock to the Stockholders, pro rata, after the Closing.

 
F.
In addition, an additional 52,733,260 shares shall be delivered to INNO as part
of the Asset Purchase, if certain additional assets are delivered to KAIR as set
forth in Paragraph 1.7 of this Agreement. In the event that such additional
shares are earned, INNO shall hold a total of 71,717,206 shares of the common
stock of KAIR which (assuming no additional shares are issued) shall be equal to
approximately eighty-five percent (85%) of the issued outstanding shares of
KAIR.

 

1

--------------------------------------------------------------------------------





AGREEMENT
It is agreed as follows:
 
1. ASSET PURCHASE.
 

 
1.1
Incorporation of Recitals. The provisions and recitals set forth hereinabove are
hereby incorporated into and made a part of this Agreement by reference thereto.




 
1.2
Agreement to Purchase Assets. Subject to the terms and conditions set forth
herein, INNO shall sell, assign, transfer and deliver to KAIR, at Closing, all
of the INNO’s assets at Closing in exchange for 18,983,976 shares of KAIR
restricted common stock (post-split) and the assumption of all current INNO
liabilities. On closing, such shares shall constitute approximately sixty
percent (60%) of the issued and outstanding shares of KAIR. Stockholders shall
cause INNO to comply with this sale of assets.

 
All of the current assets of INNO are set forth on Exhibit “2” and all of the
current liabilities of INNO are set forth on Exhibit “3.” INNO and Stockholders
agree that none of the assets set forth on Exhibit “2” shall be sold,
transferred, altered, expended, or encumbered in any way and no additional
liabilities of any kind shall be incurred without the express prior written
consent of KAIR.
 
Attached hereto as Exhibit “4” is a balance sheet of Innovay, Inc. as of October
31, 2005, and the related statements of operations, stockholders' deficit, and
cash flows for the period from November 23, 2004 (inception) to October 31,
2005, which have been audited by Kabani & Company, Inc. INNO and Stockholders
hereby represent that there are no assets or liabilities of INNO as of the date
of this Agreement that do not appear on Exhibit “4.”
 
To the extent that any contractual right being transferred to KAIR hereunder
requires consent to permit such transfer, INNO and Stockholders shall obtain
such written consent prior to transfer.
 

 
1.3
Closing. The closing (the "Closing") of the exchange of the Assets for the KAIR
Shares shall take place at the offices of John Holt Smith, Esq., located at 1900
Avenue of the Stars, Suite 1450, Los Angeles, California 90067, at 3:00 PM,
local time, on January 23, 2006, or at such other time and place as may be
agreed to by INNO and KAIR (the "Closing Date"); provided however, that the date
of the Closing shall not precede the effective date of the Schedule 14C
Information Statement being filed in connection with this transaction.

 

 
1.4
Instruments of Transfer

 

 
(a)
Stockholders Shares. INNO and the Stockholders shall cause the officers of INNO
to deliver to the Escrow Agent on, or before, the Closing Date all original
documents of transfer for all assets held by INNO subject to all liabilities of
INNO being assumed under this Agreement, and all necessary consents to transfer,
in a form satisfactory to KAIR, in order to effectively vest in KAIR all right,
title and interest in and to the Assets. From time to time after the Closing
Date, and without further consideration, the Stockholders and INNO will execute
and deliver such other instruments of transfer and take such other actions as
KAIR may reasonably request in order to more effectively transfer to KAIR the
Assets intended to be transferred hereunder.

 

2

--------------------------------------------------------------------------------






 
(b)
KAIR Common Stock. KAIR shall deliver to the Escrow Agent on, or before, the
Closing Date an original stock certificate evidencing 18,983,976 shares of KAIR
restricted common stock (post-split) in the name of INNO, in form and substance
reasonably satisfactory to INNO and the Stockholders, in order to effectively
vest in INNO all right, title and interest in and to the KAIR Shares issuable to
it.




 
1.5
Tax Free Reorganization. The parties intend that the transaction under this
Agreement shall qualify as a tax-free reorganization under Section 368 of the
Internal Revenue Code of 1986.

 

 
1.6
Transfer of Contracts. At or before the Closing, INNO shall execute and deliver
to Escrow all INNO contract rights of (i) Salon-De Mariag (Japan), (ii)
Kuang-Dong (Korea); and (iii) Intimus (Korea).

 

 
1.7
Additional Shares. At such time as the following conditions are met, KAIR shall
deliver an additional 52,733,230 shares of the restricted common stock of KAIR
(post-split) to INNO:




 
(a)
Sale of distribution rights for ZenGen and InnoZen products in China, Korea,
and/or Japan for $2,000,000 (US). The written agreement shall provide for the
payment of $2,000,000 over the initial six (6) months of the Agreement and
royalties on actual sale of products. Such sale must be to a bona fide licensee;
and




 
(b)
Sale of distribution rights for existing INNO cosmetic products in China, Korea,
and/or Japan for $1,000,000 (US). The written agreement shall provide for the
payment of $1,000,000 over the initial six (6) months of the Agreement and
royalties on actual sale of products. Such sale must be to a bona fide licensee.



In the event that such agreements are not delivered within one (1) year of the
date of Closing, the additional shares shall not be delivered to INNO.


2.DELIVERIES AT THE CLOSING
 

 
2.1
KAIR’s Deliveries at the Closing. At or prior to the Closing and as a condition
of Closing, KAIR shall deliver or cause to be delivered to John Holt Smith,
Esq., at the offices of Smith & Associates, located at 1900 Avenue of the Stars,
Suite 1450, Los Angeles, California 90067, all of the following:




 
(a)
Original certificates representing the KAIR Shares in the name of INNO;




 
(b)
The Officer’s Certificate signed by KAIR’s President and dated as of the Closing
Date in the form attached hereto as Exhibit “5”;




 
(c)
A written resignation of the officers and directors of KAIR effective as of the
Closing Date in form satisfactory to the Stockholders;




 
(d)
Certified resolutions of the Board of Directors of KAIR in the form attached
hereto as Exhibit “6”, which (i) authorize the consummation of the transactions
contemplated by this Agreement; and (ii) elect the person(s) designated by KAIR
as officer(s) and director(s) of KAIR effective as of the Closing Date;


3

--------------------------------------------------------------------------------






 
(e)
A certified list of the record holders of KAIR Common Stock as of the most
recent practicable date evidencing all of the shares of KAIR Common Stock issued
and outstanding;




 
(f)
A certificate of good standing of KAIR from the State of Nevada as of the most
recent practicable date;




 
(g)
Such other documents and instruments as shall be reasonably necessary to effect
the transactions contemplated hereby;




 
(h)
An Option Agreement approved by INNO and the Stockholders granting the right of
Pollution Control Ltd., a Bahamian Company, an affiliate of Lionel Simons, to
purchase one hundred percent (100%) of the issued and outstanding stock of
Kleenair Systems of North America, Inc., a Nevada corporation in the form
attached hereto as Exhibit “7”. INNO and the Stockholders represent that
immediately after the Closing, the newly constituted KAIR Board of Directors
shall ratify such Option Agreement; and




 
(i)
A Consulting Agreement providing for the provision of consulting services by
Lionel Simons after closing.

 

 
2.2
Stockholders’ Deliveries at Closing. At or prior to the Closing, the
Stockholders shall deliver or cause to be delivered to John Hold Smith, Esq.,
all of the following:




 
(a)
Such documents and instruments as shall be reasonably necessary to effect the
transactions contemplated hereby.

 

 
2.3
INNO’s Deliveries at the Closing. At or prior to the Closing and as a condition
of Closing, INNO shall deliver or cause to be delivered to John Holt Smith,
Esq., all of the following:




 
(a)
The Officer’s Certificate signed by the Chief Executive Officer of INNO and
dated as of the Closing Date in the form attached hereto as Exhibit “8”;

 

 
(b)
Certified resolutions of the Board of Directors of INNO in the form attached
hereto as Exhibit “9” authorizing the consummation of the transactions
contemplated by this Agreement;

 

 
(c)
A certificate of good standing of INNO from the State of California as of the
most recent practicable date; and

 

 
(d)
Assignments, Consents to Transfer, and Bills of Sale covering all assets of INNO
and such other documents and instruments as shall be reasonably necessary to
effect the transactions contemplated hereby.

 
3. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS. The Stockholders
represent, warrant and covenant to and with KAIR with respect to itself, as
follows:
 

4

--------------------------------------------------------------------------------






 
3.1
Power and Authority. The Stockholders have all requisite power and authority to
enter into and to carry out all of the terms of this Agreement and all other
documents executed and delivered in connection herewith (collectively, the
"Documents"). All individual action on the part of the Stockholders necessary
for the authorization, execution, delivery and performance of the Documents by
the Stockholders have been taken and no further authorization on the part of the
Stockholders is required to consummate the transactions provided for in the
Documents. When executed and delivered by the Stockholders, the Documents shall
constitute the valid and legally binding obligation of the Stockholders
enforceable in accordance with their respective terms. As INNO shareholders,
Stockholders have the authority to cause, and shall cause, INNO to carry out the
terms of this Agreement.

 

 
3.2
Ownership of and Title to Securities. The Stockholders, as a group, own all of
the issued and outstanding shares of INNO Shares.

 

 
3.3
Accuracy of INNO Representations All of the representations and warranties of
INNO are accurate as of the date of this Agreement and will be accurate as of
the date of Closing.

 
4. REPRESENTATIONS AND WARRANTIES OF KAIR. KAIR represents warrants and
covenants to INNO and the Stockholders as follows:
 

 
4.1
Organization and Good Standing. KAIR is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has full
corporate power and authority to enter into and perform its obligations under
this Agreement.

 

 
4.2
Capitalization. Exhibit “10” to this Agreement accurately and completely
describes the authorized, issued and outstanding capital stock of KAIR. To the
best of KAIR’s knowledge, all outstanding shares of KAIR Common Stock were
offered and sold in compliance with applicable state and federal securities
laws, have been duly authorized and validly issued and are fully paid,
nonassessable and free of any preemptive rights to the best of KAIR’s knowledge.
There are no warrants, options, subscriptions, calls or other similar rights to
purchase any of KAIR’s capital stock, and there are no voting, pooling or voting
trust agreements, arrangements or contracts by and among KAIR, its stockholders
or any of them.

 

 
4.3
Validity of Transactions. This Agreement, each document executed and delivered
by KAIR in connection with the transactions contemplated by this Agreement and
the performance of the transactions contemplated therein has been, or will have
been, duly authorized by the KAIR Board of Directors, has been, or will have
been, duly executed and delivered by KAIR and each is the valid and legally
binding obligation of KAIR, enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization and moratorium laws
and other laws affecting enforcement of creditor’s rights generally and by
general principles of equity. The KAIR Shares issuable hereunder, when issued in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable and free of any liens or encumbrances,
except for any restrictions imposed by federal or state securities laws.

 

5

--------------------------------------------------------------------------------






 
4.4
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with,
result in a breach of any term or provision of or constitute a default under or
result in a violation of (i) the Certificate of Incorporation or Bylaws of KAIR,
as amended, (ii) any agreement, contract, lease, license or instrument to which
KAIR is a party or by which KAIR or any of its properties or assets are bound,
or (iii) any judgment, decree, order or writ by which KAIR is bound or to which
it or any of its properties or assets are subject.

 

 
4.5
Approvals and Consents. Except for the filing and distribution of Schedule 14C
Information Statement pursuant to Rule 14(c) under the Securities and Exchange
Act of 1934, as amended (“Exchange Act”), the effectiveness of a reverse split
of KAIR Stock, the name change to Migami, Inc., and the increase in the number
of authorized shares there are no permits, consents, mandates or approvals of
public authorities, either federal, state or local, or of any third party
necessary for KAIR’s consummation of the transactions contemplated hereby.




 
4.6
SEC Reports; Financial Statements.




 
(a)
KAIR will have filed all reports, including the 2004 Annual Report and the
Quarterly Reports required to be filed by it under the Exchange Act
(collectively, the "SEC Reports"), as of the date of Closing. The SEC Reports
complied, at the time of filing, in all material respects with the applicable
requirements of the Exchange Act. To the best of KAIR’s knowledge, none of the
SEC Reports, as of their respective dates, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except to the extent
superseded by an SEC Report filed subsequently and prior to the date hereof.
Prior to the Closing, KAIR shall deliver to INNO KAIR’s balance sheet and the
related statements of operations, stockholders’ equity and cash flows (including
the related notes thereto) of KAIR for the three months ended September 30, 2005
(the "September Financials"). There has been no material adverse change in the
business, assets, liabilities, financial condition, or results of operations of
KAIR since the filing of the September Financials.

 

 
(b)
The 2004 Financials have been prepared in accordance with United States
generally accepted accounting principles. To the best of KAIR’s knowledge, all
financial statements made part of the SEC Reports and the September Financials
present fairly the financial position of KAIR as at their respective dates and
the results of its operations and its cash flows for the periods presented
therein subject, in the case of the unaudited interim financial statements, to
normal year-end adjustments that have not been and are not expected to be
material in amount.

 

6

--------------------------------------------------------------------------------






 
4.7
Litigation. Except as set forth in the KAIR Disclosure Schedule, there are no
suits or proceedings (including without limitation, proceedings by or before any
arbitrator, government commission, board, bureau or other administrative agency)
pending or, to the knowledge of KAIR, threatened against or affecting KAIR, the
officers or directors of KAIR or any of their respective affiliates or that
questions or threatens the validity of this Agreement or any action to be taken
in connection herewith, and KAIR or any of its assets are not subject to or in
default with respect to any order, writ, injunction or decree of any federal,
state, local or other governmental department. KAIR has not commenced and does
not currently intend to commence any legal proceedings against any other person
or entity.

 

 
4.8
Taxes. Except as set forth in the KAIR Disclosure Schedule, all federal income
tax returns and state and local income tax returns for KAIR have been filed as
required by law. All taxes as shown on such returns or on any assessment
received subsequent to the filing of such returns have been paid, and there are
no pending assessments or adjustments or any income tax payable for which
reserves, which are reasonably believed by KAIR to be adequate for the payment
of any additional taxes that may come due, have not been established. All other
taxes imposed by any government authority on KAIR have been paid and any reports
or returns due in connection therewith have been filed. No outstanding claim for
assessment or collection of taxes has been asserted against KAIR and there are
no pending, or to the knowledge of KAIR, threatened tax audits, examinations or
claims.

 

 
4.9
No Defaults. No material default (or event which, with the passage of time or
the giving of notice, or both, would become a material default) exists or is
alleged to exist with respect to the performance of any obligation of KAIR under
the terms of any indenture, license, mortgage, deed of trust, lease, note,
guaranty, joint venture agreement, operating agreement, partnership agreement or
other contract or instrument to which KAIR is a party or any of its assets are
subject, or by which it is otherwise bound, and, to the best knowledge of KAIR,
no such default or event exists or is alleged to exist with respect to the
performance of any obligation of any party thereto.

 

 
4.10
Corporate Documents. KAIR has furnished to INNO true and complete copies of the
Articles of Incorporation, as amended, and Bylaws of KAIR certified by its
secretary and copies of the resolutions adopted by KAIR’s Board of Directors
authorizing and approving this Agreement and the transactions contemplated
hereby. KAIR has made available to INNO, the Stockholders, and their
representatives all corporate minute books of KAIR, and such minute books
contain complete and accurate records of the proceedings of KAIR’s stockholders
and directors.

 

 
4.11
Contracts and Other Commitments. All contracts and agreements of any kind,
written or oral, concerning KAIR are identified on the KAIR Disclosure Schedule.
Prior to Closing, KAIR will not have and will not be bound by any other
contract, agreement, lease, commitment or proposed transaction, judgment, order,
writ or decree, written or oral, absolute or contingent.

 

 
4.12
No Liabilities. KAIR has no liabilities or claims against it (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated and whether due or to
become due, including any liabilities for taxes) except for (i) liabilities or
claims set forth in the SEC Reports, or (ii) liabilities or claims identified in
the KAIR Disclosure Schedule.

 

7

--------------------------------------------------------------------------------






 
4.13
No Assets. As of closing, KAIR shall have no assets or operations. All KAIR
assets and operations shall have been transferred to Kleenair Systems of North
America, Inc., as of the date of the Closing.

 

 
4.14
Compliance with Laws. To the best of KAIR’s knowledge, KAIR has complied in all
material respects with all material laws, regulations and orders affecting its
business and operations and is not in default under or in violation of any
provision of any federal, state or local rule, regulation or law, including
without limitation, any applicable statute, law or regulation relating to the
environment or occupational health and safety, and no material expenditures are
or will be required in order to comply with any such existing statute, law or
regulation.




 
4.15
Absence of Certain Changes. Prior to the Closing, KAIR shall not, except as
contemplated by this Agreement, without the written consent of INNO (which
consent will not be unreasonably withheld):




 
(a)
make any material change in the business or operations of KAIR, taken as a
whole;

 

 
(b)
declare any dividends in cash on the issued and outstanding shares of KAIR
Common Stock, or make any other distribution of any kind in respect thereof;




 
(c)
except as set forth herein, issue, sell or otherwise distribute any authorized
but unissued shares of its capital stock or effect any stock split or
reclassification of any such shares or grant or commit to grant any option,
warrant or other right to subscribe for or purchase or otherwise acquire any
shares of capital stock of KAIR or any security convertible into or exchangeable
for any such shares;




 
(d)
except as set forth herein, adopt any amendment to its Certificate of
Incorporation or Bylaws;




 
(e)
enter into any other transaction affecting in any material respect the business
of KAIR, taken as a whole.

 

 
4.16
Brokers and Finders. KAIR has not dealt with any broker or finder in connection
with the transactions contemplated hereby. KAIR has not incurred, nor shall it
incur, directly or indirectly, any liability for any brokerage or finders’ fees,
agent commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.




 
4.17
Intercompany and Affiliate Transactions; Insider Interests. Except as identified
in the SEC Report or as contemplated herein, there are, and during the last two
years there have been, no transactions, agreements or arrangements of any kind,
direct or indirect, between KAIR, on the one hand, and any director, officer,
employee, stockholder or affiliate of KAIR, on the other hand, including,
without limitation, loans, guarantees or pledges to, by or for KAIR or from, to,
by or for any of such persons, that are currently in effect (current loans
outstanding to Pollution Control, Lionel Simons, Barbara Simons, Les Berriman
and John Zabsky).

 

8

--------------------------------------------------------------------------------






 
4.18
Corporate Action. Prior to Closing, KAIR shall use its reasonable best efforts
to:




 
(a)
Transfer all of its assets, including cash assets, to Kleenair Systems of North
America, Inc.;




 
(b)
Affect a name change to Migami, Inc.; and




 
(c)
Affect a five (5) for one (1) reverse split of its issued and outstanding shares
and increase the number of authorized shares to 200,000,000.



5. REPRESENTATIONS AND WARRANTIES OF INNO. INNO represents warrants and
covenants to and with KAIR as follows:
 

 
5.1
Organization and Good Standing. INNO is a corporation duly organized, validly
existing, and in good standing under the laws of the State of California and has
full corporate power and authority to enter into and perform its obligations
under this Agreement.

 

 
5.2
Capitalization. Exhibit “1” to this Agreement accurately and completely
describes the authorized, issued and outstanding capital stock of INNO and
accurately reflects the legal and beneficial ownership of such shares.

 

 
5.3
Financial Statements. INNO has furnished to KAIR its audited balance sheet as of
October 31, 2005, and its related unaudited statements of income, stockholders’
equity and cash flow for the period ended October 31, 2005, together with
appropriate notes to such financial statements (the "October Financial
Statements"). The October 31, 2005, Financial Statements reflect adequate
provisions for all reasonably anticipated liabilities, do not contain any items
of a special or nonrecurring nature except as expressly stated therein, and
present fairly the financial position of INNO as of such date.

 

 
5.4
No Material Adverse Change. Since October 31, 2005, there has not been any
material adverse change in the business, assets, liabilities, financial
condition, results of operations or prospects of INNO.

 

 
5.5
No Undisclosed Liabilities. INNO has no material liabilities, fixed or
contingent, other than (i) liabilities fully reflected in the October Financial
Statements and (ii) liabilities incurred since October 31, 2005, in the ordinary
course of business or as contemplated or permitted by this Agreement, which do
not exceed $10,000 in the aggregate and which have no material adverse effect on
the financial position or results of operations of INNO or its assets being
acquired under this Agreement.

 

 
5.6
Litigation. There are no material lawsuits, proceedings, claims or governmental
investigations pending or, to the knowledge of any executive officer of INNO
threatened against INNO or any of its assets nor is there any reasonable basis
known to any executive officer of INNO for any such action and there is no
action, suit, proceeding or investigation pending, threatened or, to the
knowledge of any executive officer of INNO contemplated that questions the
legality, validity or propriety of the transactions contemplated by this
Agreement.

 

9

--------------------------------------------------------------------------------






 
5.7
Validity of Transactions. This Agreement, and each document executed and
delivered by INNO in connection with the transactions contemplated by this
Agreement, and the performance of the transactions contemplated therein have
been duly authorized by the directors of INNO have been duly executed and
delivered by INNO and each is the valid and legally binding obligation of INNO
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency reorganization and moratorium laws and other laws
affecting enforcement of creditor’s rights generally and by general principles
of equity.

 

 
5.8
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not and will not conflict with, or
result in a breach of any term or provision of, or constitute a default under or
result in a violation of (i) the Articles of Incorporation or Bylaws of INNO as
amended, (ii) any agreement, contract, lease, license or instrument to which
INNO is a party or by which INNO or any of its properties or assets are bound or
(iii) any judgment, decree, order or writ by which INNO is bound or to which it
or any of its properties or assets are subject.

 

 
5.9
Investment and Related Representations. INNO and Stockholders are aware that
neither the KAIR Shares nor the offer or sale thereof to INNO has been
registered under the Securities Act of 1933, as amended, or under any state
securities law. INNO and the Stockholders understand that the KAIR Shares will
be characterized as "restricted" securities under federal securities laws
inasmuch as they are being acquired in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act of 1933, as amended,
only in certain limited circumstances. INNO and the Stockholders agree that INNO
will not sell all or any portion of the KAIR Shares except pursuant to
registration under the Securities Act or pursuant to an available exemption from
registration under the Securities Act. The address of each of the Stockholders
is c/o Smith & Associates, 1900 Avenue of the Stars, Suite 1450, Los Angeles,
California 90067. INNO and the Stockholders understand that each certificate for
KAIR Shares issued to INNO or to any subsequent transferee shall be stamped or
otherwise imprinted with the legend set forth below summarizing the restrictions
described in this Section 5.9 and that KAIR shall refuse to transfer the KAIR
Shares except in accordance with such restrictions:



THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “1933 ACT”). THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933
ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION OF THE ISSUER’S COUNSEL TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT.
 

10

--------------------------------------------------------------------------------





INNO and the Stockholders acknowledge having received and reviewed KAIR’s Annual
Report on Form 10-KSB for the year ended December 31, 2004, and KAIR’s Quarterly
Reports on Form 10-QSB for the periods ended March 31, June 30, and September 30
(together, the "Quarterly Reports"). INNO and the Stockholders acknowledge and
represent that they have reviewed the financial statements contained within the
2004 Annual Report and the Quarterly Reports and are fully aware of the current
financial condition of KAIR, including its assets and liabilities, as set forth
in the 2004 Annual Report and the Quarterly Reports. Each of the Stockholders
and INNO warrants and represents that, other than the 2004 Annual Report and the
Quarterly Reports, INNO and the Stockholders are not relying upon any other
information, written or oral, with regard to the status of KAIR’s financial
condition, including but not limited to the status of the assets and liabilities
set forth in the 2004 Annual Report and the Quarterly Reports. INNO and the
Stockholders further acknowledge that KAIR has given full access to all of the
properties, books, contracts, commitments and records of KAIR, and has furnished
or will furnish all such information concerning it (including its operations,
financial condition and business plan) to the counsel, accountants and other
advisors, agents, consultants and representatives for INNO and the Stockholders,
as they have requested or may request.


6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. All representations and
warranties contained in this Agreement shall survive termination. None of the
representations or warranties or information provided herein, or to be provided
hereunder, by any party contains or will contain any untrue statement of a
material fact or omits or will omit to state any material facts necessary in
order to make the statements and facts contained herein or therein not false or
misleading. Copies of all documents heretofore or hereafter delivered or made
available pursuant hereto were or will be complete and accurate records of such
documents.
 
Each party to this Agreement covenants and agrees to indemnify and hold harmless
each of the other parties and its directors, officers, employees and agents from
any and all costs, expenses, losses, damages and liabilities incurred or
suffered directly or indirectly by any of them (including legal fees and cots)
proximately resulting from or attributable to the breach of, or misstatement in,
any one or more of the representations or warranties made herein.
 
7. DISTRIBUTION OF KAIR SHARES IN THE NAME OF INNO TO ITS SHAREHOLDERS. The
parties acknowledge that INNO intends to distribute the KAIR Common Stock to the
Stockholders set forth on Exhibit “1,” pro rata, after Closing. The parties
agree that such distribution shall only be made if, and as, permitted by all
applicable securities laws.


8. CONDITIONS PRECEDENT
 

 
8.1
Conditions precedent to Each Party's Obligations. The respective obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the satisfaction on or prior to the Closing of the following
conditions, unless waived by all other parties:




 
(a)
Government Approvals. All authorizations, consents, orders or approvals of, or
declarations or filings with, or expiration of waiting periods imposed by, any
governmental authority necessary for the consummation of the transactions
contemplated by this Agreement, other than the waiting period required by Rule
14c-2 under the Exchange Act, shall have been filed, occurred or been obtained.




 
(b)
Third-Party Approvals. Any and all consents or approvals required from third
parties relating to contracts, licenses, leases and other instruments, material
to the respective businesses of KAIR and INNO shall have been obtained.


11

--------------------------------------------------------------------------------






 
(c)
Legal Action. No temporary restraining order, preliminary injunction or
permanent injunction or other order preventing the consummation of the
transactions contemplated by this Agreement shall have been issued by any
federal or state court and remain in effect, and no litigation seeking the
issuance of such an order or injunction shall be pending that, in the good faith
judgment of INNO or KAIR, has a reasonable probability of resulting in such
order, injunction or damages. In the event any such order or injunction shall
have been issued, each party agrees to use its reasonable efforts to have any
such injunction lifted.




 
(d)
Due Diligence Review. Each party hereto shall have discovered no material
deviation in the factual statement, or representations made herein to the other
party during their respective due diligence review of the books, records or
agreements to which any party is obligated. Such review shall terminate thirty
(30) days after the execution of this Agreement.




 
(e)
Closing Documents. Mr. Smith shall have received all documents required for
Closing by Section 2 of this Agreement.

 

 
8.2
Conditions Precedent to Obligations of KAIR. The obligations of KAIR to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction on or prior to the Closing of the following conditions, unless
waived by KAIR:




 
(a)
Representations and Warranties of Stockholders. The representations and
warranties of the Stockholders set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as if made
at and as of the Closing Date, except as otherwise contemplated by this
Agreement.




 
(b)
Representations and Warranties of INNO. The representations and warranties by
INNO set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as if made at and as of the
Closing Date, and KAIR shall have received a certificate to such effect signed
by the Chief Executive Officer of each.




 
(c)
Performance of Obligations of INNO. INNO shall have performed in all material
respects all obligations required to be performed by it under this Agreement
prior to the Closing Date, and KAIR shall have received a certificate to such
effect signed by the Chief Executive Officer of INNO.

 

 
8.3
Conditions Precedent to Obligations of KAIR and the Stockholders. The
obligations of INNO and the Stockholders to consummate the transactions
contemplated by this Agreement are subject to the satisfaction on or prior to
the Closing of the following conditions, unless waived by INNO and the
Stockholders:




 
(a)
Representations and Warranties. The representations and warranties of KAIR set
forth in this Agreement shall be true and correct in all material respects as of
the date of this Agreement and as if made at and as of the Closing Date, except
as otherwise contemplated by this Agreement, and INNO and the Stockholders shall
have received a certificate to such effect signed by the President of KAIR.


12

--------------------------------------------------------------------------------






 
(b)
Performance of Obligations of KAIR. KAIR shall have performed in all material
respects all obligations required to be performed by it under this Agreement
prior to the Closing Date, i.e. preparation and filing of Schedule 14C
Information Statement which shall have made changes to satisfy the comments of
the SEC, and formation of a wholly owned subsidiary to which all assets and
liabilities of KAIR shall have been transferred, and INNO shall have received a
certificate to such effect signed by the President of KAIR.




 
(c)
Appointment of Directors to KAIR Board. KAIR, effective as of the Closing, will
have appointed to the board of directors of KAIR, the five (5) nominees of INNO,
and the two (2) present board of directors members and officers of KAIR, will
have tendered their resignations from all officer and director positions
effective as of the Closing, except that these two officers and directors shall
be appointed as operating managers of the wholly owned subsidiary containing the
assts and liabilities of pre-merger KAIR with fully authorized control over all
of the assets and revenue of such subsidiary.



9. CERTAIN ADDITIONAL UNDERSTANDINGS AND AGREEMENTS. As soon as is reasonably
practicable following the execution of this Agreement, KAIR shall file a Current
Report on Form 8-K with the SEC to report the reorganization transaction
contemplated by this Agreement and, by way of such report or an amendment
thereto, the required financial statements of INNO. Additionally, KAIR shall
prepare and file a Schedule 14C Information Statement with the SEC. INNO shall
assist by providing all information necessary to prepare and file same.
 
10. TERMINATION AND ABANDONMENT.



 
10.1
Termination by Mutual Consent. This Agreement may be terminated at any time
prior to the Closing by the written consent of INNO and KAIR.






 
10.2
Termination by Either INNO or KAIR. This Agreement may be terminated by either
INNO or KAIR if the Closing is not consummated by March 31, 2006 (provided that
the right to terminate this Agreement under this Section 10.2 will not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such date).




 
10.3
Procedure and Effect of Termination. In the event of termination of this
Agreement pursuant to this Section 10, written notice thereof will be given to
all other parties and this Agreement will terminate (except to the extent
provided in Section 10.1 hereof) and the transactions contemplated hereby will
be abandoned, without further action by any of the parties hereto. If this
Agreement is terminated as provided herein:




 
(a)
Each of the parties will, upon request, re-deliver all documents, work papers
and other material of the other parties relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the party furnishing the same;




 
(b)
No party will have any liability for a breach of any representation, warranty,
agreement, covenant or provision of this Agreement, unless such breach was due
to a willful or bad faith action, intentional or negligent misrepresentation, or
material omission of such party or any representative, agent, employee or
independent contractor thereof; and


13

--------------------------------------------------------------------------------






 
(c)
All filings, applications and other submissions made pursuant to the terms of
this Agreement will, to the extent practicable, be withdrawn from the agency or
other person to which made.

 
11. MISCELLANEOUS.
 

 
11.1
Third-Party Beneficiaries. The Stockholders shall be a permitted beneficiary of
the representations, warranties and covenants of KAIR and of the closing
documents delivered by KAIR at the Closing. KAIR and Lionel Simons, an officer
and director of KAIR, together with Pollution Control Ltd, shall be permitted
beneficiaries of the representations, warranties and covenants of INNO and the
Stockholders, and of the closing documents delivered by INNO and the
Stockholders at the Closing.




 
11.2
Cumulative Remedies. Any person having any rights under any provision of this
Agreement will be entitled to enforce such rights specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law, which rights may be exercised
cumulatively and not alternatively.




 
11.3
Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement, and any of the rights, interests or obligations hereunder, may not be
assigned by any of the parties hereto. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective permitted successors and assigns of the parties
hereto, whether so expressed or not.

 

 
11.4
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement or the other documents.

 

 
11.5
Counterparts. This Agreement may be executed in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts when taken together will constitute one and the same
agreement.

 

 
11.6
Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understandings.

 

 
11.7
Survival of Representations. All representations, warranties and agreements
contained herein or made in writing by KAIR, INNO and the Stockholders in
connection with the transactions contemplated hereby, except any representation,
warranty or agreement as to which compliance may have been appropriately waived,
shall survive the execution and delivery of this Agreement.

 

 
11.8
Expenses and Attorney Fees. KAIR, INNO and the Stockholders shall each pay all
of their respective legal and due diligence expenses in connection with the
transactions contemplated by this Agreement, including, without limiting the
generality of the foregoing, legal and accounting fees.

 

14

--------------------------------------------------------------------------------






 
11.9
Waiver of Conditions. At any time or times during the term hereof, KAIR or INNO
may waive fulfillment of any one or more of the conditions to their obligations
in whole or in part, and INNO or the Stockholders may waive fulfillment of any
one or more of the foregoing conditions to their obligations, in whole or in
part, by delivering to the other party a written waiver or waivers of
fulfillment thereof to the extent specified in such written waiver or waivers.
Any such waiver shall be validly and sufficiently authorized for the purposes of
this Agreement if, as to any party, it is authorized in writing by an authorized
representative of such party. The failure of any party hereto to enforce at any
time any provision of this Agreement shall not be construed to be a waiver of
such provision, nor in any way to affect the validity of this Agreement or any
part hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

 
11.10
Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed facsimile if
sent during normal business hours of the recipient; if not, then on the next
business day, (c) upon receipt when sent by first-class, registered or certified
mail, return receipt requested, postage prepaid or (d) upon receipt after
deposit with a nationally recognized overnight express courier, postage prepaid,
specifying next day delivery with written verification of receipt. All
communications shall be sent to the party to be notified at the address as set
forth below or at such other address as such party may designate by three (3)
days’ advance written notice to the other party. All communications shall be
addressed as follows:

 
(a) if to INNO or Stockholders to:


Mr. John Park
6429 Independence Avenue
Woodland Hills, California 91367
(818) 593-4808


(b) if to KAIR, to:


Mr. Lionel Simons
27121 Aliso Creek Road, Suite 120
Aliso Viejo, California 92656
(949) 831-1062



 
11.11
Law Governing. This Agreement shall be construed and interpreted in accordance
with and governed and enforced in all respects by the laws of the State of
Nevada. This Agreement shall be construed as a jointly prepared documents and it
shall not be construed against any party as the drafter for purposes of
interpretation.

 

 
11.12
Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.

 

15

--------------------------------------------------------------------------------






 
11.13
Delivery by Facsimile. Delivery of an executed counterpart of the Agreement or
any exhibit attached hereto by facsimile transmission shall be equally as
effective as delivery of an executed hard copy of the same. Any party delivering
an executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding effect of this Agreement or such
exhibit.

 
IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.
 
"_________________________"
 
 
_____________________________________
______________________, individually
KLEENAIR SYSTEMS, INC.
 
 
By: ________________________________
Name: Lionel Simons
Its: Chief Executive Officer
 
STOCKHOLDERSS
 
___________________________________
Name: _____________________________
 
 
___________________________________
Name: _____________________________
 
___________________________________
Name: _____________________________
 
___________________________________
Name: _____________________________
 
___________________________________
Name: _____________________________
 
___________________________________
Name: _____________________________
 
___________________________________
Name: _____________________________
 
INNOVAY, INC.
 
 
 
By: __________________________________
Name: John Park
Its: Chief Executive Officer


16